¶1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its April 2, 2019, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶2 IT IS ORDERED:
¶3 That the petition for review is denied. Counsel for the Petitioner's motion to withdraw as counsel is granted. The Petitioner's pro se omnibus motion is denied.
For the Court
/s/ Fairhurst, C.J. CHIEF JUSTICE